Per Curiam,
. .The only assignments of error are to the refusal of the learned trial judge to affirm defendant’s first, second and third points for charge, in each of which he was requested to give binding instructions in favor of the defendant and thus, in effect, withdraw the case from the consideration of tbe jury. In view of the evidence properly before the jury this could not have been done. It presented questions of fact which were properly for their consideration and determination. The case was accordingly submitted to them with instructions of which the defendant is not here complaining, and a verdict for plaintiff was rendered. There is nothing in the record to justify a reversal of the judgment entered on that verdict.
Judgment affirmed.